


EXHIBIT 10.11

SUBURBAN PROPANE, L.P.

2003 LONG TERM INCENTIVE PLAN

(EFFECTIVE OCTOBER 1, 2002)

AS AMENDED ON OCTOBER 17, 2006, JULY 31, 2007 and October 31, 2007

ARTICLE I

PURPOSE AND APPROVAL

The purpose of this Plan is to strengthen Suburban Propane Partners, L.P.,
Suburban Propane, L.P., and their affiliates (collectively, the “Partnership”),
by providing an incentive to certain Participants (as hereinafter defined), and
thereby encouraging them to devote their abilities and experience to the success
of the Partnership’s business enterprise in such a manner as to maximize the
total return to the Partnership’s Unitholders. It is intended that this purpose
be achieved by extending to certain Participants added long-term incentive
compensation for continued service to the Partnership and achieving certain
Performance Measures (as hereinafter defined) which enhance the total return to
the Partnership’s Unitholders. This Plan was adopted effective October 1, 2002.

ARTICLE II

DEFINITIONS

For purposes of this Plan, capitalized terms shall have the following meanings:

2.1 “Beneficial Ownership” shall have the same meaning as that term is used
within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.

2.2 “Beneficiary” means a Participant’s Beneficiary pursuant to Article VIII.

2.3 “Board” means the Board of Supervisors of Suburban Propane Partners, L.P.

2.4 “Cause” means (a) a Participant’s gross negligence or willful misconduct in
the performance of his duties, (b) a Participant’s willful or grossly negligent
failure to perform his duties, (c) the breach by a Participant of any written
covenants to the Partnership, (d) dishonest, fraudulent or unlawful behavior by
a Participant (whether or not in conjunction with employment) or a Participant
being subject to a judgment, order or decree (by consent or otherwise) by any
governmental or regulatory authority which restricts his ability to engage in
the business conducted by the Partnership, or any of their affiliates, or (e)
willful or reckless breach by a Participant of any policy adopted by the
Partnership concerning

 

 

1

 

--------------------------------------------------------------------------------






conflicts of interest, standards of business conduct or fair employment
practices or procedures with respect to compliance with applicable laws.

2.5 “Change in Capitalization” means any increase or reduction in the number of
Common Units, or any change in the Common Units, change in the percentage
ownership interest of the Partnership attributable to the Common Units or
exchange of Common Units for a different number or kind of units or other
securities of the Partnership by reason of a reclassification, recapitalization,
merger, consolidation, reorganization, spin-off, split-up, issuance of warrants
or rights or other convertible securities, unit distribution, unit split or
reverse unit split, cash dividends, property dividend, combination or exchange
of units, repurchase of units, change in corporate structure or otherwise.

2.6 “Change of Control” shall mean the occurrence of:

(a) the date on which any one “Person,” or “More than One Person Acting as a
Group,” acquires or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person or More than One Person Acting as
a Group (other than an acquisition directly by the Partnership, Suburban Energy
Service Group LLC or any of their affiliates) Common Units or voting equity
interests of the Partnership (“Voting Securities”) immediately after which such
Person or More than one Person Acting as a Group has Beneficial Ownership of
more than thirty percent (30%) of the combined voting power of the Partnership’s
then outstanding Common Units; provided, however, that in determining whether a
Change of Control has occurred, Common Units which are acquired in a
“Non-Control Acquisition” shall not constitute an acquisition which would cause
a Change of Control. A “Non-Control Acquisition” shall mean an acquisition by
(i) an employee benefit plan (or a trust forming a part there) maintained by (A)
the Partnership or Suburban Propane, L.P. or (B) any corporation, partnership or
other Person of which a majority of its voting power or its voting equity
securities or equity interest is owned, directly or indirectly, by the
Partnership, (ii) the Partnership or its Subsidiaries, or (iii) any Person or
More than One Person Acting as a Group in connection with a “Non-Control
Transaction”; or

(b) approval by the partners of the Partnership of (A) a merger, consolidation
or reorganization involving the Partnership, unless (x) the holders of the
Common Units immediately before such merger, consolidation or reorganization
own, directly or indirectly, immediately following such merger, consolidation or
reorganization, at least fifty percent (50%) of the combined voting power of the
outstanding Common Units of the entity resulting from such merger, consolidation
or reorganization (the “Surviving Entity”) in substantially the same proportion
as their ownership of the Common Units immediately before such merger,
consolidation or reorganization, and (y) no person or entity (other than the
Partnership, any Subsidiary, any employee benefit plan {or any trust forming a
part thereof} maintained by the Partnership, any Subsidiary, the Surviving
Entity, or any Person who, immediately prior to such merger, consolidation or
reorganization, had Beneficial Ownership of more than twenty five percent (25%)
of the then outstanding Common Units), has Beneficial Ownership of more than
twenty five percent (25%) of the combined voting power of the Surviving Entity’s
then outstanding voting securities; (B) a complete liquidation or dissolution of
the Partnership; or (C) the sale or other disposition of forty percent (40%) of
the total gross fair market value of all assets of the Partnership to any Person
or

 

 

2

 

--------------------------------------------------------------------------------






More than one Person Acting as a Group (other than a transfer to a Subsidiary).
For this purpose, gross fair market value means the value of the assets of the
Partnership, or the value of the assets being disposed of, determined with out
regard to any liability associated with such assets. A transaction described in
clause (x) or (y) of subsection (A) hereof shall be referred to as a
“Non-Control Transaction.”

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Partnership which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Common Units Beneficially Owned by the Subject Person, provided that
if a Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of the Voting Securities by the Partnership, and after
such acquisition of Voting Securities by the Partnership, the Subject Person
becomes the Beneficial Owner of any additional Voting Securities which increases
the percentage of the then outstanding Voting Securities Beneficially Owned by
the Subject Person, then a Change of Control shall occur.

2.7 “Committee” means the Compensation Committee of the Board.

2.8 “Common Unit” means the Common Units representing publicly traded limited
partnership interests of the Partnership.

2.9 “Disability” shall have the same meaning that such term (or similar term)
has under the long-term disability plan in which the Participant is eligible to
be covered.

2.10 “Effective Date” shall mean October 1, 2002.

2.11 “Fair Market Value of Partnership’s Common Units” The twenty-day average of
the closing prices preceding a specific date.

2.12 “Fiscal Year” means the fiscal year adopted by the Partnership.

2.13 “General Partner” has the meaning set forth in the Partnership Agreement.

2.14 “Good Reason” means (a) any failure by the Partnership to comply in any
material respect with the compensation provisions of a written employment
agreement between a Participant and the Partnership, (b) a material adverse
change in a Participant’s title without his or her consent, or (c) the
assignment to a Participant, without his or her consent, of duties and
responsibilities materially inconsistent with his or her level of responsibility
as an executive officer.

2.15 “Measurement Period” has the same meaning as set forth in Article 5.2.

2.16 “More than one Person Acting as a Group” has the same meaning as set forth
in Treasury Regulation 1.409A-3(i)(5)(v)(B).

2.17 “Participant” means an employee of Suburban Propane, L.P.

 

 

3

 

--------------------------------------------------------------------------------






designated by the Committee to participate in the Plan.

2.18 “Partnership” means Suburban Propane, L.P. and Suburban Propane Partners,
L.P., Delaware limited partnerships, and their successors.

2.19 “Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Suburban Propane Partners, L.P.

2.20 “Percentage of Three-Year Annualized Total Return to Unitholders” means a
percentage representing the three-year annualized total return to Unitholders
from the commencement of the Measurement Period to the culmination of the
Measurement Period. This percentage shall be calculated by an independent,
third-party provider as designated by the Committee.

2.21 “Performance Measures” has the same meaning as set forth in Article 5.3.

2.22 “Person” shall have the same meaning as that term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.

2.23 “Phantom Unit Distributions” shall have the same meaning as set forth in
Article 5.4.

2.24 “Plan” means this Suburban Propane, L.P. 2003 Long Term Incentive Plan.

2.25 “Retirement Date” means the first day on which a retiring Participant is
considered inactive. For purposes of determining the abbreviated Measurement
Period described in Article 20, if this date occurs on a day on which the stock
market is closed, for purposes of this Plan, the Participant’s Retirement Date
shall be the next business day on which the stock market is open.

2.26 “Subsidiary” shall mean any corporation, partnership, or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Partnership.

2.27 “Target Grant” shall have the same meaning as set forth in Article 5.1.

2.28 “Unitholders” means the persons holding Common Units.

2.29 “Unvested Phantom Units” means a hypothetical number of units arrived at by
dividing the Target Grant established upon commencement of the Measurement
Period by the Fair Market Value of Partnership Common Units on the first day of
the Measurement Period. If the market is closed on the first day of the
Measurement Period then the Fair Market Value on the next business day shall be
used.

2.30 “Vested Phantom Units” means the quantity of a Participant’s Unvested
Phantom Units which are earned upon culmination of the Measurement Period.

 

 

4

 

--------------------------------------------------------------------------------






ARTICLE III

PARTICIPATION

Only those Participants designated from time to time by the Committee shall
participate in the Plan and receive Target Grants hereunder.

ARTICLE IV

ADMINISTRATION

4.1 Administration by the Committee. The Plan shall be administered by the
Committee, which shall hold meetings at such times as may be necessary for the
proper administration of the Plan. The Committee shall keep minutes of its
meetings. A quorum shall consist of not less than two members of the Committee
and a majority of a quorum may authorize any action. Any decision or
determination reduced to writing and signed by a majority of all of the members
of the Committee shall be as fully effective as if made by a majority vote at a
meeting duly called and held. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to this Plan or any transaction hereunder, except for liability arising
from his or her own willful misfeasance, gross negligence or reckless disregard
of his or her duties. The Partnership hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization
for any transaction hereunder.

4.2 Powers of the Committee. Subject to the express terms and conditions set
forth herein, the Committee shall have the power, from time to time to:

(a) select those Participants for whom Target Grants shall be established;

(b) construe and interpret the Plan, the Target Grants, the Unvested and Vested
Phantom Units and corresponding Phantom Unit Distributions, and establish, amend
and revoke rules and regulations for the administration of the Plan, including,
but not limited to, correcting any defect or supplying any omission, or
reconciling any inconsistency in the Plan, in the manner and to the extent it
shall deem necessary or advisable so that the Plan complies with applicable law
and otherwise to make the Plan fully effective.

(c) exercise its discretion with respect to the powers and rights granted to it
as set forth in the Plan; and

(d) generally, exercise such powers and perform such acts as it deems necessary
or advisable to promote the best interests of the Partnership with respect to
the Plan.

4.3 Decisions of the Committee are Final and Binding. The Committee’s decisions,
actions, determinations and interpretations shall be final and binding upon the
Partnership, all Participants, Beneficiaries, equity holders of the Partnership
and any other person.

4.4 Change in Capitalization. In the event of any Change in

 

 

5

 

--------------------------------------------------------------------------------






Capitalization or in the event of any special distribution to the Common
Unitholders, the Committee may, but shall not be obligated to, make such
equitable adjustments in the Performance Measures, the Phantom Unit
Distributions or other aspects of the Plan, as the Committee determines are
necessary and appropriate.

ARTICLE V

GRANTS

5.1 Target Grant. The Committee shall establish a Target Grant for each
Participant at the beginning of each Fiscal Year equal to a designated
percentage of such Participant’s base salary at the start of the Fiscal Year.
Each participant’s designated percentage shall be recorded in the minutes of the
Committee. In the event a Participant’s base salary for the respective Fiscal
Year was adjusted within 120 days after the start of the Fiscal Year, the Target
Grant will be computed using such adjusted base salary.

5.2 Measurement Period. This is a three-year period commencing on the first day
of the fiscal year during which the Target Grant was established and ending on
the last day of the second fiscal year following the fiscal year during which
the Target Grant was established.

5.3 Performance Measures. The percentage of the Unvested Phantom Units that
shall be earned and immediately converted to Vested Phantom Units at the end of
the Measurement Period shall be determined based upon the ranking of the
Partnership’s Percentage of Three-Year Annualized Total Return to Unitholders in
a peer group of eleven other publicly traded partnerships selected by the
Committee. If, at the end of the Measurement Period, it is determined that less
than 100% of the Unvested Phantom Units have been earned, the unearned portion
of said Unvested Phantom Units shall be forfeited.

The following chart illustrates the percentage of the Unvested Phantom Units
that shall be converted to Vested Phantom Units based upon the Partnership’s
ranking, at the end of the Measurement Period, of Percentage of Three-Year
Annualized Total Return to Unitholders among the peer group established pursuant
to Article 5.3.

 

THREE-YEAR ANNUALIZED TOTAL
RETURN TO UNITHOLDERS PERCENTAGE
PERFORMANCE

 

PERCENT OF TARGET
GRANT EARNED

 

Ranked in top 3 (top quartile)

 

125

%

Ranked between 4 - 6 (50th/75th quartile)

 

100

%

Ranked between 7 - 9 (25th quartile)

 

50

%

Ranked 10 - 12 (bottom quartile)

 

0

%

 

5.4 Phantom Unit Distributions. These are cumulative phantom partnership cash
distributions equal to each Participant’s Vested Phantom Units multiplied by the
per-Common Unit distribution declared and paid by the Partnership for each
quarter over the course of the Measurement Period.

 

 

6

 

--------------------------------------------------------------------------------






5.5 Plan Distributions. Upon vesting, each Participant will receive a cash
payment equal to the quantity of his Vested Phantom Units multiplied by the Fair
Market Value of the Partnership’s Common Units on the last date of the
Measurement Period plus the Participant’s Phantom Unit Distributions.

ARTICLE VI

VESTING

6.1 Vesting Schedule. Subject to Articles 6.2 and 6.3, vesting is in accordance
with Article 5.3. Notwithstanding anything in this Article VI to the contrary,
the Committee may accelerate the vesting of Unvested Phantom Units and all
accrued Phantom Unit Distributions at any time for any reason with the consent
of the General Partner.

6.2 Change of Control. Notwithstanding anything in this Plan to the contrary,
upon a Change of Control, the cash value of 125% of all Unvested Phantom Units
and a sum equal to 125% of the Unvested Phantom Units multiplied by an amount
equal to the cumulative, per-Common Unit distribution from the beginning of the
Measurement Period through the date on which the Change of Control occurred
shall be fully vested and nonforfeitable and shall be paid to a Participant
within thirty (30) days after the Change in Control.

6.3 Forfeiture. Subject to Articles 6.2, 6.4 and 6.5, Unvested Phantom Units
shall lapse and be forfeited upon the occurrence of either of the following
events: (a) termination of the Participant’s employment or participation in the
Plan for any reason, except under the circumstances provided in Articles 6.4 and
6.5; (b) any attempted or completed transfer, sale, pledge, hypothecation, or
assignment by the Participant of the Unvested Phantom Units.

6.4 Disability or Death. Notwithstanding the provisions of Article 6.3, if a
Participant’s employment terminates as a result of Disability or death, all
Unvested Phantom Units and the Phantom Unit Distributions associated with said
Unvested Phantom Units for such Participant shall vest in accordance with
Articles 6.1 and 6.2, as applicable, and shall be paid in accordance with
Article VII and VIII.

6.5 Termination without Cause or for Good Reason. In the event a Participant’s
employment by the Partnership is terminated by the Partnership without Cause or
by the Participant for Good Reason, all Unvested Phantom Units and all Phantom
Unit Distributions associated with said Unvested Phantom Units shall vest upon
the next succeeding scheduled vesting date pursuant to Articles 6.1 or 6.2, as
applicable.

6.6 Notwithstanding anything in this Plan to the contrary, effective for Target
Grants established for the Partnership’s 2008 and later fiscal years, said
Target Grants shall be deemed “Incentive Compensation” covered by the terms of
the Partnership’s Incentive Compensation Recoupment Policy (the “Policy”)
adopted by the Board on April 25, 2007, which is incorporated herein by
reference. In accordance with the Policy, in the event of a significant
restatement of the Partnership’s published financial results, where the
percentage of the Unvested Phantom Units derived from Target Grants subject to
this Section 6.6 that are converted to Vested Phantom Units pursuant to Section
5.3 herein would have been lower had the vesting percentage been calculated
based on the restated financial results, the Committee may review the
circumstances surrounding the restatement and shall have the sole and absolute
discretion and authority to determine

 

 

7

 

--------------------------------------------------------------------------------






whether to seek reimbursement of the amount, or some lesser portion thereof
(without interest), by which certain Participants’ distributions under Section
5.5 of the Plan exceeded the lower payment that would have been made based on
the restated financial results, regardless of the fault, misconduct or
responsibility of any such Participants in the restatement. If the Committee
determines that any fraud or intentional misconduct by a Participant was a
contributing factor to the Partnership having to make a significant restatement,
then, in addition to other disciplinary action, the Committee may require
reimbursement of all, or any part, of the compensation paid to that executive in
excess of that executive’s base salary, plus interest, including distributions
made under the Plan, for the period of such restatement. This Section 6.6 shall
be interpreted and administered in accordance with the Policy as in effect from
time to time. In the case of any inconsistency between the Policy and this
Section 6.6, the Policy shall control.

ARTICLE VII

PAYMENTS

The Plan Distributions associated with Vested Phantom Units earned by a
Participant under the Plan shall be paid to the Participant within thirty days
following the culmination of the Measurement Period.

ARTICLE VIII

BENEFICIARIES

A Participant may at any time and from time to time prior to death designate one
or more Beneficiaries to receive any payments to be made following the
Participant’s death. If no such designation is on file with the Partnership at
the time of a Participant’s death, the Participant’s Beneficiary shall be the
beneficiary or beneficiaries named in the Beneficiary designation most recently
filed by the Participant with the Partnership. If the Participant has not
effectively designated a Beneficiary, or if no Beneficiary so designated has
survived the Participant, the Participant’s Beneficiary shall be the
Participant’s surviving spouse, or, if no spouse has survived the Participant,
the estate of the deceased Participant. If an individual Beneficiary cannot be
located for a period of one year following the Participant’s death, despite mail
notification to the Beneficiary’s last known address, and if the Beneficiary has
not made a written claim for benefits within such period to the Committee, the
Beneficiary shall be deemed to have predeceased the Participant. The Committee
may require such proof of death and such evidence of the right of any person to
receive all or part of the benefit of a deceased Participant as the Committee
may consider to be appropriate. The Committee may rely upon any direction by the
legal representatives of the estate of a deceased Participant, without liability
to any other person. If a Participant has designated his or her spouse as
Beneficiary, upon entry of a judgment of divorce (or other evidence of formal
dissolution of the marriage), the designation of the spouse as Beneficiary will
be deemed to have been revoked unless the Participant reaffirms such designation
thereafter.

ARTICLE IX

TERMINATION AND AMENDMENT OF THE PLAN

The Plan shall terminate by its terms on the day preceding the tenth anniversary
of the Effective Date of this Plan as originally adopted and no Target Grant may
be established thereafter. The previous sentence

 

 

8

 

--------------------------------------------------------------------------------






notwithstanding, the Board may, at any time and from time to time, amend,
terminate, modify or suspend the Plan; provided, however, that no such
amendment, modification, suspension or termination shall impair or adversely
affect any Target Grants established for a Participant under the Plan, except
with the consent of the Participant.

ARTICLE X

NON-EXCLUSIVITY OF THE PLAN

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of options to acquire Common Units, and such arrangements may be either
applicable generally or only in specific cases.

ARTICLE XI

LIMITATION OF LIABILITY

As illustrative of the limitation of liability of the Partnership, but not
intended to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to the establishment of a Target Grant other than
at the sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to a Target Grant or
Unvested Phantom Units except as specifically provided in the Plan.

(c) limit in any way the right of the Partnership to terminate the employment of
any person at any time; or

(d) be evidence of any agreement or understanding, express or implied, that the
Partnership will employ any person at any particular rate of compensation or for
any particular period of time.

ARTICLE XII

REGULATIONS AND OTHER APPROVALS; GOVERNING LAW

12.1 Except as to matters of federal law, this Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
laws of the State of New Jersey without giving effect to conflicts of law
principles.

12.2 Except as provided in Article IX hereof the Board may make such changes to
the Plan or an Agreement as may be necessary or appropriate to comply with the
rules and regulations of any government authority.

ARTICLE XIII

WITHHOLDING OF TAXES

At such time(s) as a Participant recognizes income for purposes of income,
employment, or other tax liability, the Partnership shall withhold an amount
equal to the federal, state and local taxes and other amounts as may be required
by law to be withheld by the Partnership.

 

 

9

 

--------------------------------------------------------------------------------






ARTICLE XIV

NO REQUIRED SEGREGATION OF ASSETS

Neither the Partnership nor any subsidiary shall be required to segregate any
assets that may at any time be represented by Phantom Units or Phantom Unit
Distributions made pursuant to the Plan.

ARTICLE XV

RIGHT OF DISCHARGE RESERVE

Neither the Plan nor the establishment of any Target Grant shall guarantee any
Participant continued employment with the Partnership, or a subsidiary, or
guarantee the establishment of future Target Grants.

ARTICLE XVI

NATURE OF PAYMENTS

All Phantom Units awarded and Phantom Unit Distributions made pursuant to the
Plan are in consideration of services for the Partnership or its subsidiaries.
The Phantom Units and Phantom Unit Distributions constitute a special incentive
payment to the Participant and shall not be taken into account as compensation
for purposes of any of the employee benefit plans of the Partnership or any
subsidiary except as may be determined by the Committee.

ARTICLE XVII

CONSTRUCTION OF PLAN

The captions used in this Plan are for convenience only and shall not be
construed in interpreting the Plan. Whenever the context so requires, the
masculine shall include the feminine and neuter, and the singular shall also
include the plural, and vice versa.

ARTICLE XVIII

SEVERABILTY

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability of said provision shall not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect.

ARTICLE XIX

DEFERRAL

Payments under the Plan may not be deferred by the Participants.

ARTICLE XX

RETIREMENT OF PARTICIPANT

It is neither the intent nor the desire of the Committee to create a pension
plan. Therefore, upon retirement, the Measurement Period with respect to a
retired Participant’s Unvested Phantom Units shall cease on his Retirement Date.
The Performance Measures described in Article 5.3 shall be applied to the
abbreviated Measurement Period to determine the quantity of Vested Phantom Units
earned by the retired Participant on his Retirement

 

 

10

 

--------------------------------------------------------------------------------






Date. Within thirty days of his Retirement Date, the retired Participant shall
receive a cash payment in accordance with Article 5.5 except that the words “the
last day of the Measurement Period” shall be substituted with “the Participant’s
Retirement Date” and the Participant’s Phantom Unit Distributions on said Vested
Phantom Units shall be understood to equal the quantity of the retired
Participant’s Vested Phantom Units multiplied by the cumulative, per-Common Unit
distribution declared and paid by the Partnership for each quarter over the
course of the abbreviated Measurement Period.

Notwithstanding the above, in the event that a Participant is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code, the distribution
of any Unvested Phantom Units that become Vested Phantom Units solely on account
of the participant’s Retirement, to the extent that that such distribution is
treated as deferred compensation under Section 409A of the Code, shall be
delayed until the date that is six months after the date of separation from
service.

 

 

11

 

--------------------------------------------------------------------------------